UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7276



ROY DICKERSON,

                                                  Plaintiff - Appellant,

          versus


DOCTOR BALOCH;     DOCTOR   UMESI;   NURSE   DAVIS;
NURSE BAGAODA,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-97-565)


Submitted:   February 11, 1999               Decided:   February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Dickerson, Appellant Pro Se. William Dennis Worley, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Roy Dickerson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.            We

have reviewed the record and the district court’s opinion and find

no reversible error.      Accordingly, we affirm on the reasoning of

the   district   court.    See    Dickerson   v.   Baloch,   No.   CA-97-565

(E.D.N.C. July 28, 1998).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                    AFFIRMED




                                      2